Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 03 June 2022 has been entered. Claim 19 has been added. Claims 1, 7, 9, 10, 16 and 17 have been amended. Claims 1-19 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, it should be noted with regard to Claims 9 and 10, Applicant’s arguments are not persuasive because Applicant has ignored the rejection of record. Specifically, Sakiewicz teaches a device in which features 16 and 30 are read as forming the “tube fixing portion”. That is, both features necessarily or inherently assist in orienting the tubes in a particular manner by fixing the tubes in a particular relationship in order to complete the proper connections, thus forming a “tube fixing portion”. See also the rejections of Claims 9 and 10, below.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 3 recites “ports as ports”, which is redundant and indeed appear to create confusion because it is unclear what distinction is being made. That is, are there ports that are not included as ports?  An appropriate correction would be to delete “as ports”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)  1 – 3, 6, 7, 16 and 19, as far as it is definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Waku (JP 61282676 A, cited by Applicant) in view of Ziv et al (US 8534321 B2).

Regarding Claim 1, Waku teaches (Figs 1-3) a device with “a body including an outer cylinder (1) and a plug (10) , the outer cylinder having a first port, a second port, a third port, and a fourth port (ports 5-8) [as ports] which are provided at regular intervals along its outer circumference (Fig 2), the plug (10) being accommodated in the outer cylinder (1) such that the plug can slide and rotate therein, and the plug having two arc- shaped tunnel-like flow paths (16, 17) independent of each other and each connecting adjacent two of four openings formed at regular intervals in a side surface of the plug, wherein the plug is rotatable between a first position (Fig 2) and a second position (Fig 3), the first position being a position in which one of the flow paths (16) connects the first port (5) and the second port (7) and the other flow path (17) connects the third port (6) and the fourth port (8), and the second position being a position in which one of the flow paths (16) connects the first port (5) and the fourth port (8) and the other flow path (17) connects the second port (7) and the third port (6)”.
Waku does not teach a fluid-tight connection as claimed.
Ziv teaches a multiway rotary valve (Figs 41-50D) constructed such that the plug (420) is retained in a relationship so that the ends of the flow paths (452, 453) and ports (at 414, 416, 418) are connected in a fluid-tight manner (see especially Fig 50C).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to improve the multiway rotary valve with the flow paths of Waku by employing the sealing and plug retention construction of Ziv, thus reducing stagnant fluid areas while simplifying construction, thereby improving reliability by removing possible collection areas for contaminants while reducing cost.

Waku as modified further teaches a device in which:

Regarding Claim 2, Waku does not explicitly teach a particular radius. However, it would have been an obvious matter of design choice to modify Waku reference to have a given radius since Applicant has not disclosed that having a specific radius solves any stated problem other than insuring that there is no “step” (see instant specification, para [0038]), which is anticipated by Waku, and it appears that the device would perform equally well with either design.
Furthermore, absent a teaching as to criticality that the radius must be in a range of 3.5-20mm, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to this particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975). 
For example, such a radius could be chosen in order to conform with space constraints, thus allowing attachment of inlet and outlet tubes without interference, while still allowing a gradual bend as depicted by Waku (Figs 2 and 3).

Regarding Claim 3, “the outer cylinder (Waku, 1) compresses the plug (Waku, 10).” 
The interface between the outer cylinder and plug is at least in compression such that a seal is formed in the manner of Ziv (col 6, ll 33-37).

Regarding Claim 6, there is “a visual indication mechanism (Ziv, 420) that makes the operator visually aware that the plug (Waku, 10) is located at the first position or the second position.”
That is, feature 434 will be in different positions corresponding to the positions of the plug.

Regarding Claims 7 and 16, “the plug (Waku, 10) has a recess (Ziv, 446) for visual recognition in its upper surface exposed to the outside of the outer cylinder (Waku, 1), and a shape of the flow paths is visually recognizable (see Ziv, Figs 48A, 48B at 450, beside which the flow paths are visible from the top) through the recess for visual recognition.”

Regarding Claim 19, “the body (Waku, as modified by Ziv) including a retainer (Ziv, 426) connected to the one end of the plug (Waku, 10), the outer cylinder has two open ends (see Ziv, 44A), the retainer (426) projects from one open end (that is, inward) of the outer cylinder (Waku, 1), and other end of the plug (Waku, 10) projects from other open end (as Ziv, 420) of the outer cylinder (Waku, 1).”

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waku (JP 61282676 A, cited by Applicant) in view of Ziv et al (US 8534321 B2) as applied to Claim 1, above, and further in view of Inukai et al (US 7232428 B1).

Regarding Claims 4 and 5, Waku as modified by Ziv does not explicitly teach a stop or click mechanism.
Inukai teaches both a stop mechanism (col 9, ll 35-44) and a click mechanism (col 9, ll 55-59 and col 10, ll 1-11).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to improve the device of Waku in view of Ziv by adding stop and click mechanisms, thus providing a positive rotation limits and discrete stops as taught by Inukai (col 10, ll 12-15).

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waku (JP 61282676 A, cited by Applicant) in view of Ziv et al (US 8534321 B2) as applied to Claim 1, above, and further in view of Fink (US 4219021 A).

Regarding Claims 8 and 17, Waku teaches a plug with a grip portion (15) that extends in the same direction as the port (6 or 8) when in one of the two positions.
Ziv teaches multiple grip portions (32, 34).
See discussion of Claim 1, above, regarding the combination of Waku and Ziv.
Waku as modified by Ziv does not teach multiple grip portions and indicators. 
Fink teaches (Fig 1) a plug with a grip portion (16) with a cross shape in plan which has four protruding portions including indicators (18, 20, 22, 24) and multiple port indicators (26, 28, 30) including an indicator at the first port (28) and grip portion indicator (18) that indicates direction when the two are lined up (Fig 5).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to simply substitute the handle of Fink for the handle of Waku, thus providing better grip independent of relative user position and therefore improving usability and controllability of valve actuation.
Note that such a combination would inherently result in a valve with four protruding portions that extend in the same directions as the four ports when at the first position and the second position.

Claim(s) 9 – 13, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waku (JP 61282676 A, cited by Applicant) in view of Ziv et al (US 8534321 B2) as applied to Claim 1, above, and further in view of Sakiewicz (US 7815588 B2).

Regarding Claims 9 and 10, Waku teaches a body (1) with four tubes (at 5-8) connected to four ports (5-8) that are arranged at 90° to each other.
See discussion of Claim 1, above, regarding the combination of Waku and Ziv.
Waku does not explicitly teach a single tube fixing portion.
Sakiewicz (Figs 2-3) teaches four tubes (18, 20, 22, 24) connected to four ports (19, 21, 23, 25) and a tube fixing portion (16, 30; see also “Response to Arguments”, above) configured to change directions in which at least part of the tubes are extended, and fix the tubes to hold the directions (in order to attach to various portions of the device, the tubes extend and are fixed and attached such that the directions are changed as depicted), wherein the tube fixing portion (16, 30) where the first (18) and third (22) tubes extend to a same side (that is, toward feature 36) and the second (20) and fourth (24) tubes extend to an opposite side (that is, toward feature 34).”
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Waku in view of Ziv by adding a tube fixing device as taught by Sakiewicz, thus improving reliability by insuring that connections remain in the correct position and that the possibility for strain on the device due to the connections is reduced.

The device of the combination further teaches a device in which:

Regarding Claim 11, Waku further teaches “a visual indication portion (15) that visually indicates whether the body (1, 10) is in the first state or the second state (by its relative position).”

Regarding Claim 12, Sakiewicz teaches that “the tube fixing portion (16, 30) has a tube holding portion (38) that is independent of the body and that holds the second tube (20) and the third tube (22) such that the second tube and the third tube are extended in opposite directions.”
At least some component of the direction of each tube is opposite at least some component of the direction of the other tube.

Regarding Claim 13, “the tube fixing portion (Sakiewicz; 16, 30) is provided on a plate (Fig 3 and Fig 2, at least at feature 30, which at least would suggest mounting to a plate to a person of ordinary skill in the art.) having the body (of Waku) fixed thereto (via holding portion 38 of Sakiewicz).”

Regarding Claim 15, “the body (Waku) includes an outer cylinder (1) and a plug (10), the plug being accommodated in the outer cylinder such that the plug can slide and rotate therein, and the plug (10) having two arc-shaped tunnel-like flow paths (16, 17) independent of each other and each connecting adjacent two of four openings (5-8) formed at regular intervals in a side surface of the plug (1), and the plug is rotatable such that, when the body is in the first state (as in Fig 2), one of the flow paths (16) connects the first port (5) and the second port (7) and the other flow path (17) connects the third port (6) and the fourth port (8), and when the body is in the second state (as in Fig 3), one of the flow paths (16) connects the first port (5) and the fourth port (8) and the other flow path (17) connects the second port (6) and the third port (7).”

Regarding Claim 18, Waku does not teach the use of colors.
Sakiewicz teaches that two adjacent ports (such as the first port and the second port) have an indication using a first color, and that the other two adjacent ports (such as the third port and the fourth port) have an indication using a second color different from the first color. See column 12 at lines 57-60.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to improve the device of Waku in view of Ziv by adding colors to the ports as taught by Sakiewicz, thus insuring correct connection of fluid tubing or conduit for the correct flow direction.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753